Name: Commission Regulation (EC) NoÃ 1154/2006 of 27 July 2006 on the issue of rice import licences for applications lodged in the first 10 working days of July 2006 under Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 28.7.2006 EN Official Journal of the European Union L 207/27 COMMISSION REGULATION (EC) No 1154/2006 of 27 July 2006 on the issue of rice import licences for applications lodged in the first 10 working days of July 2006 under Regulation (EC) No 327/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (2), and in particular Article 5(2) thereof, Whereas: Examination of the quantities for which rice import licence applications have been lodged for the July 2006 tranche shows that licences should be issued for the quantities applied for, multiplied, where appropriate, by a percentage reduction and that the quantities available for carry-over to the following tranche and the total quantities available for the various quotas should be fixed, HAS ADOPTED THIS REGULATION: Article 1 1. Import licence applications for the tariff quotas for rice opened by Regulation (EC) No 327/98, submitted in the first 10 working days of July 2006 and notified to the Commission, shall be subject to percentage reduction coefficients as set out in the Annex to this Regulation. 2. The quantities available under the July 2006 tranche, to be carried over to the following tranche, and the total quantities available for the September 2006 tranche shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 28 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. Regulation as amended by Regulation (EC) No 247/2006 (OJ L 42, 14.2.2006, p. 1). (2) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Commission Regulation (EC) No 965/2006 (OJ L 176, 30.6.2006, p. 12). ANNEX Reduction percentages to be applied to quantities applied for under the July 2006 tranche and quantities carried over to the following tranche (a) Quota of wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(a) of Regulation (EC) No 327/98 Origin Serial No Reduction percentage for the July 2006 tranche Quantity carried over to the September 2006 tranche (t) Total quantities available for the September 2006 tranche (t) United States of America 09.4127 0 (1) 7 650,306 7 650,306 Thailand 09.4128 0 (1) 708,210 708,210 Australia 09.4129 0 (1) 451,5 451,5 Other origins 09.4130    (b) Quota of husked rice falling within CN code 1006 20 provided for in Article 1(1)(b) of Regulation (EC) No 327/98 Origin Serial No Reduction percentage for the July 2006 tranche Quantity carried over to the October 2006 tranche (t) Total quantities available for the October 2006 tranche (t) All countries 09.4148 66,8156 0 0 (c) Quota of broken rice falling within CN code 1006 40 00 provided for in Article 1(1)(c) of Regulation (EC) No 327/98 Origin Serial No Reduction percentage for the July 2006 tranche Thailand 09.4149 0 (2) Australia 09.4150 0 (2) Guyana 09.4152 0 (2) United States of America 09.4153 0 (2) Other origins 09.4154 98,2456 (d) Quota of wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(d) of Regulation (EC) No 327/98 Origin Serial No Reduction percentage for the July 2006 tranche Quantity carried over to the September 2006 tranche (t) Total quantities available for the September 2006 tranche (t) Thailand 09.4112 98,4928 0 0 United States of America 09.4116    India 09.4117    Pakistan 09.4118    Other origins 09.4119    All countries 09.4166 98,6067 0 0 (1) Issue for the quantity applied for. (2) Issue for the quantity applied for.